Citation Nr: 0821636	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  03-08 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include as secondary to service-connected hearing loss and/or 
post-concussion syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The veteran's file has since 
been transferred to the RO in Detroit, Michigan.

The veteran's claim was remanded by the Board in October 2004 
for the purpose of obtaining a VA examination.  An 
examination was provided in August 2005, and the examiner 
opined that the veteran's heart condition, coronary artery 
disease, was not likely related to his service-connected 
hearing loss or post-concussion syndrome.  However, the 
examiner did not provide an opinion as to whether an 
etiological link to the veteran's period of active service 
existed.  Therefore, the Board remanded the veteran's claim 
again in September 2006.  An opinion was rendered in November 
2006.


FINDING OF FACT

A heart disorder was not manifest during service, a heart 
disorder was not manifest within one year of separation, and 
the veteran's current heart disorder is not attributable to 
service or to a service-connected disability.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by 
service, may not be presumed to have been incurred or 
aggravated therein, and is not proximately due to, the result 
of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for entitlement to service connection for a heart disorder, 
to include as secondary to service-connected hearing loss 
and/or post-concussion syndrome.  The Board notes that the 
veteran's claim was received in April 2001.  In July 2001, 
prior to its adjudication of this claim, the RO provided 
notice to the claimant regarding the VA's duty to notify and 
to assist.  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  Specifically, the VCAA notification instructed 
the claimant to provide any relevant evidence in the 
claimant's possession.  See Pelegrini II.  In particular, the 
VCAA notification: (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed the claimant about the 
information and evidence that VA will seek to provide; (3) 
informed the claimant about the information and evidence that 
the claimant is expected to provide; and (4) requested that 
the claimant provide any evidence in his possession that 
pertains to the claims.  See Pelegrini II.  Thus, the Board 
finds that the content and timing of the July 2001 notice 
comports with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

The veteran was also sent a letter, regarding the appropriate 
disability rating or effective date to be assigned, in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the duty to assist, the Board notes that the 
veteran has undergone VA examinations in conjunction with his 
claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough, the examinations in this 
case are adequate upon which to base a decision, and the 
records satisfy 38 C.F.R. § 3.326.  

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, such as heart disease, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

In this case, the veteran filed a claim for service 
connection for a heart disorder, to include as secondary to 
service-connected hearing loss and/or post-concussion 
syndrome, in April 2001.  His service medical records are 
silent as to any complaints, diagnosis, or treatment for a 
heart disorder.  On separation in August 1971, his 
examination was negative for a heart disorder.

Since service, the veteran has received a diagnosis of 
coronary artery disease.  The first such indication of a 
cardiac disorder within the veteran's record was noted in 
January 1995, when the veteran had muscle spasms in the chest 
and heart area.  In October of that year, S. O., D.O., noted 
that the veteran's heart rate and rhythm were regular with no 
murmurs or S3/S4 heart sounds.  A past medical history of 
hypercholesterolemia was noted.  Coronary artery disease was 
also diagnosed by a VA examiner in August 2005.  At that 
time, the veteran complained of chest pains once or twice per 
month, shortness of breath, nausea, and sweating.  The 
veteran denied a history of heart failure.  However, the 
veteran reported a myocardial infarction in 1995, treated 
with angioplasty and one stent placement at Saint Johns 
Hospital in Detroit, Michigan.  The examiner further noted 
that the veteran subsequently had two additional myocardial 
infarctions, as well as two additional stents inserted.  The 
examiner opined that the veteran's coronary artery disease, 
status post-angioplasty and stent placement, was not likely 
related to his service-connected high frequency hearing loss 
or post-concussion syndrome (manifested by headaches).

The veteran was afforded an additional VA examination, by the 
same examiner, in November 2006.  The examiner noted a review 
of the veteran's claims file.  As per the previous 
examination, the examiner diagnosed the veteran with coronary 
artery disease, status post-angioplasty and stent placement.  
The examiner noted that the veteran's service medical records 
were silent for any specific cardiac events or diagnoses.  He 
then opined that the veteran's current cardiac disorder is 
not likely related to his active service or to the veteran's 
service-connected hearing loss or post-concussion syndrome.  
Further, the examiner stated that the veteran's heart 
disorder is not likely aggravated by his service-connected 
disabilities.

Although the veteran believes that his coronary artery 
disease is either directly related to service, or secondary 
to his other service-connected disabilities, the record lacks 
medical evidence to demonstrate an etiological nexus to 
service or to a service-connected disability.  As to the 
veteran's statements that his heart disorder is related to 
his other service-connected disabilities, the Board must 
evaluate the competency of the statement to provide the 
required evidence in this case.  As a general matter, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The 
veteran is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether he now 
has heart disease due to service or to a service-connected 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As a result, his assertions 
cannot constitute competent medical evidence in support of 
his claim.  Although he has a current diagnosis, his service 
medical records are negative for findings of a heart disorder 
and there is no objective evidence of such until recently.  
Further, the record contains no objective evidence of 
sufficient probative weight that establishes an etiological 
nexus linking his current disorder to his military service or 
to a service-connected disability. 

In sum, the competent evidence does not establish that the 
veteran's currently-diagnosed a heart disorder had its onset 
in service, or a year following service, or is etiologically 
related to service.  The VA medical opinions of record, both 
provided by the same VA examiner, stated that the veteran's 
current cardiac disorder is not likely related to his active 
service or to the veteran's service-connected hearing loss or 
post-concussion syndrome, nor was his heart disorder 
aggravated by such.  Therefore, the veteran's claim for 
service connection for a heart disorder, on a direct, 
presumptive, or secondary basis, must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

ORDER

Entitlement to service connection for a heart disorder, to 
include as secondary to service-connected hearing loss and/or 
post-concussion syndrome, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


